 
Exhibit 10.3
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




$200,000,000
 
LOAN AGREEMENT
 
Dated as of March 8, 2007
 
among
 
CITIZENS COMMUNICATIONS COMPANY
(as Borrower)
 
and
 
THE LENDERS NAMED HEREIN
(as Lenders)
 
CITICORP NORTH AMERICA, INC.
(as Administrative Agent)
________________________________________


CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC
 
and
 
J.P. MORGAN SECURITIES INC.
 
as Joint-Lead Arrangers and Joint Book-Running Managers
 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS



 
Page
ARTICLE I DEFINITIONS
 
1
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
13
SECTION 1.03.
 
Times of Day
 
13
 
ARTICLE II THE CREDITS
 
14
 
SECTION 2.01.
Commitments
14
SECTION 2.02.
Loans
14
SECTION 2.03.
[Reserved]
15
SECTION 2.04.
Borrowing Procedure
15
SECTION 2.05.
Conversions
15
SECTION 2.06.
Fees
15
SECTION 2.07.
Repayment of Loans
16
SECTION 2.08.
Interest on Loans
16
SECTION 2.09.
Default Interest
17
SECTION 2.10.
Alternate Rate of Interest
17
SECTION 2.11.
Reductions in Commitment
17
SECTION 2.12.
Prepayment
17
SECTION 2.13.
Reserve Requirements; Change in Circumstances
18
SECTION 2.14.
Change in Legality
19
SECTION 2.15.
Indemnity
20
SECTION 2.16.
Pro Rata Treatment
20
SECTION 2.17.
Sharing of Setoffs
20
SECTION 2.18.
Payments; Administrative Agent’s Clawback
21
SECTION 2.19.
 
Taxes
 
22
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
24
 
SECTION 3.01.
Organization; Powers; Governmental Approvals
24
SECTION 3.02.
Financial Statements
25
SECTION 3.03.
[Reserved]
25
SECTION 3.04.
Title to Properties; Possession Under Leases
25
SECTION 3.05.
Ownership of Subsidiaries
25
SECTION 3.06.
Litigation; Compliance with Laws
25
SECTION 3.07.
Agreements
26
SECTION 3.08.
Federal Reserve Regulations
26
SECTION 3.09.
Investment Company Act; Public Utility Holding Company Act
26
SECTION 3.10.
Use of Proceeds
27
SECTION 3.11.
Tax Returns
27
SECTION 3.12.
No Material Misstatements
27
SECTION 3.13.
Employee Benefit Plans
27
SECTION 3.14.
Insurance
27
SECTION 3.15.
 
Senior Debt
 
28
 
ARTICLE IV CONDITIONS OF LENDING
 
28
 
SECTION 4.01.
Each Borrowing
28
SECTION 4.02.
 
Term Loan
 
28
 

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 
Page
ARTICLE V AFFIRMATIVE COVENANTS
 
30
 
SECTION 5.01.
Existence; Businesses and Properties
30
SECTION 5.02.
Financial Statements, Reports, etc
30
SECTION 5.03.
Litigation and Other Notices
32
SECTION 5.04.
Maintaining Records
32
SECTION 5.05.
 
Use of Proceeds
 
32
 
ARTICLE VI NEGATIVE COVENANTS
 
33
 
SECTION 6.01.
Liens; Restrictions on Sales of Receivables
33
SECTION 6.02.
Ownership of the Principal Subsidiaries
33
SECTION 6.03.
[Reserved]
34
SECTION 6.04.
Mergers
34
SECTION 6.05.
Restrictions on Dividends
34
SECTION 6.06.
Transactions with Affiliates
34
SECTION 6.07.
Financial Ratio
35
SECTION 6.08.
 
Guarantees
 
35
 
ARTICLE VII EVENTS OF DEFAULT
 
35
 
SECTION 7.01.
Events of Default
35
SECTION 7.02.
 
Application of Funds
 
37
 
ARTICLE VIII THE ADMINISTRATIVE AGENT
 
37
 
ARTICLE IX MISCELLANEOUS
 
40
 
SECTION 9.01.
Notices
40
SECTION 9.02.
Survival of Agreement
41
SECTION 9.03.
Binding Effect
42
SECTION 9.04.
Successors and Assigns
42
SECTION 9.05.
Expenses; Indemnity
44
SECTION 9.06.
Right of Setoff
45
SECTION 9.07.
Applicable Law
45
SECTION 9.08.
Waivers; Amendment
45
SECTION 9.09.
Interest Rate Limitation
46
SECTION 9.10.
Entire Agreement
46
SECTION 9.11.
Waiver of Jury Trial
46
SECTION 9.12.
Severability
47
SECTION 9.13.
Counterparts
47
SECTION 9.14.
Headings
47
SECTION 9.15.
Jurisdiction; Consent to Service of Process
47
SECTION 9.16.
USA PATRIOT Act Notice
48
SECTION 9.17.
Payments Set Aside
48
SECTION 9.18.
Treatment of Certain Information; Confidentiality
48




 
 
ii

--------------------------------------------------------------------------------

 
 
 
Exhibit A Form of Borrowing Request
Exhibit B Form of Conversion Request
Exhibit C Form of Assignment and Assumption
Exhibit D Form of Note


Schedule 2.01 Lenders’ Commitment
Schedule 3.13 List of Plans
Schedule 6.08 Guarantees
Schedule 9.01 Administrative Agent’s Office; Certain Addresses for Notices


 
 
iii

--------------------------------------------------------------------------------

 
 


LOAN AGREEMENT, dated as of March 8, 2007, among CITIZENS COMMUNICATIONS
COMPANY, a Delaware Corporation (the “Borrower”), the Lenders listed in Schedule
2.01 (together with any assignees pursuant to Section 9.04, the “Lenders”) and
CITICORP NORTH AMERICA, INC. (“Citicorp”), as Administrative Agent for the
Lenders (in such capacity, the “Administrative Agent”).
 
The Borrower has requested the Lenders to extend credit in the form of a Term
Loan (such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I) available in a
single drawing on the Effective Date in an aggregate principal amount not in
excess of $200,000,000.
 
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.    Defined Terms.
 
As used in this Agreement, the following terms shall have the meanings specified
below:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“Acquisition” means the acquisition by the Borrower of all of the capital stock
of Commonwealth Telephone Enterprises, Inc. pursuant to the Acquisition
Agreement.
 
“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of September 17, 2006, among the Borrower, Commonwealth Telephone
Enterprises, Inc. and CF Merger Corp., a newly formed wholly-owned subsidiary of
the Borrower.
 
“Acquisition Material Adverse Effect” shall mean a materially adverse effect on
the business, assets, liabilities, operations or financial condition of the
Borrower, the Borrower’s Subsidiaries and the Target, taken as a whole, since
December 31, 2005, excluding any such effect arising in connection with (i) the
Acquisition Agreement, the transactions contemplated thereby or the announcement
or consummation thereof or the taking of any actions required by the Acquisition
Agreement, (ii) changes or conditions generally affecting the industries in
which the Borrower, its Subsidiaries or the Target operate, to the extent such
changes or conditions do not disproportionately impact the Borrower, its
Subsidiaries and the Target, taken as a whole, (iii) general economic or
financial markets conditions, (iv) any change in GAAP in the United States, (v)
changes in any Federal, state or local law (statutory, common or otherwise),
constitution, treaty, conversion, ordinance, code, rule, regulation, order,
injunction, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by any Governmental Authority, including any political
subdivision thereof, that is binding upon or applicable to the Borrower, its
Subsidiaries or the Target, the properties or assets of any of the forgoing or
the business or operations of any of the foregoing, to the extent such changes
do not disproportionately impact the Borrower, its Subsidiaries and the Target,
taken as a whole, (vi) any failure by the Borrower, its Subsidiaries or the
Target to meet analysts’ revenue or earning projections and (vii) any decline in
the price of any publicly traded securities of the Borrower or the Target (it
being understood, in the case of clauses (vi) and (vii), that the facts or
occurrences giving rise or contributing to any such failure or decline may be
deemed to constitute, or be taken into account in determining whether there has
been, or would reasonably be expected to be, an Acquisition Material Adverse
Effect).
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
 
“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Loan Agreement.
 
“Alternate Base Rate” shall mean, for any day a rate per annum equal to the
higher of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) Citibank’s
publicly announced “base rate” in effect on such day.
 
“Applicable Rate” means (a) during the period commencing on the Effective Date
and ending on the date falling 6 months after the Effective Date, with respect
to (i) Loans maintained as ABR Loans, a rate equal to 0.00% per annum and (ii)
Loans maintained as Eurodollar Loans, a rate equal to 1.00% per annum and (b)
thereafter, as of any date of determination, a per annum rate equal to the rate
set forth below opposite the applicable type of Loan and the then applicable
Leverage Ratio (determined on the last day of the most recent fiscal quarter for
which financial statements have been delivered pursuant to Section 5.02) set
forth below:
 
Pricing Level
Leverage Ratio
Applicable Rate
for ABR Loans
Applicable Rate
for Eurodollar
Loans
1
< 3.0:1
0.00%
1.00%
2
>3.0:1 < 3.5:1
0.25%
1.25%
3
>3.5:1 < 4.0:1
0.50%
1.50%
4
> 4.0:1
0.75%
1.75%



Changes in the Applicable Rate resulting from a change in the Leverage Ratio on
the last day of any subsequent fiscal quarter shall become effective as to all
Loans upon delivery by the Borrower to the Administrative Agent of new financial
statements pursuant to Section 5.02. Notwithstanding anything to the contrary
set forth in this Agreement (including the then effective Leverage Ratio), if
the Borrower shall fail to deliver such financial statements within any of the
time periods specified in Section 5.02, the Applicable Rate from and including
the first Business Day after the date on which such financial statements were
required to be delivered, to but not including the date the Borrower delivers to
the Administrative Agent such financial statements, shall equal the Applicable
Rate provided for in Pricing Level 4.
 
 
 
2

--------------------------------------------------------------------------------

Table of Contents
 
 
“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that the Borrower is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any supplement
to the Guaranty Agreement and any other written contractual obligation delivered
or required to be delivered in respect of any Loan Document or the transactions
contemplated therein and (b) any financial statement, financial and other
report, notice, request, certificate and other information material; provided,
however, that, “Approved Electronic Communication” shall exclude (i) any notice
of borrowing or Borrowing Request, notice of Conversion and any other notice,
demand, communication, information, document and other material relating to a
request for a new, or a conversion of an existing, Borrowing, (ii) any notice
pursuant to Section 2.12 and any other notice relating to the payment of any
principal or other amount due under any Loan Document prior to the scheduled
date therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article IV or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning specified in Section 9.01(b).
 
“Arrangers” shall mean Citigroup Global Markets Inc., Credit Suisse Securities
(USA) LLC, and J.P. Morgan Securities Inc.
 
“Asset Exchange” shall mean the exchange or other transfer of telecommunications
assets between or among the Borrower and another Person or other Persons in
connection with which the Borrower would transfer telecommunications assets
and/or other property in consideration of the receipt of telecommunications
assets and/or other property having a fair market value substantially equivalent
to those transferred by the Borrower (as determined in good faith by the
Borrower’s Board of Directors); provided that the principal value of the assets
being transferred to the Borrower shall be represented by telecommunications
assets.
 
“Asset Sale” means the sale, conveyance, transfer, lease or disposition of, any
of the Borrower’s or its Subsidiaries’ respective assets or any interest therein
(including the sale or factoring of any accounts) to any Person (other than to
the Borrower or a Subsidiary that is not a special purpose entity formed in
connection with a Securitization Transaction), other than any assets or
interests therein disposed of in the ordinary course of business.
 
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
“Borrowing” shall mean a group of Loans of a single Type made by the Lenders or
Converted on a single date and as to which a single Interest Period is in
effect. All Loans of the same Type, having the same Interest Period and made or
Converted on the same day shall be deemed a single Borrowing hereunder until
repaid or next Converted.
 
“Borrowing Request” shall mean a request made pursuant to Section 2.04 in the
form of Exhibit A.
 
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
 
 
3

--------------------------------------------------------------------------------

Table of Contents
 
 
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
A “Change in Control” shall be deemed to have occurred if (a) any Person or
group (within the meaning of Rule 13d-5 of the Securities and Exchange
Commission as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing 50% or more of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower; or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time have been occupied by
Persons who were neither (i) nominated by the management of the Borrower, nor
(ii) appointed by directors so nominated; or (c) any Person or group shall
otherwise directly or indirectly Control the Borrower.
 
“Citibank” means Citibank, N.A., a national banking association.
 
“Citicorp” has the meaning specified in the preamble to this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
“Commitment” means, as to each Lender, its obligation to make the Term Loan to
the Borrower pursuant to the Agreement in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement.
 
“Consolidated EBITDA” shall mean, with respect to the Borrower and its
Subsidiaries for any period: Consolidated Net Income for such period plus (a)
without duplication and to the extent deducted in determining such Consolidated
Net Income, the sum of (i) consolidated interest expense for such period, (ii)
consolidated income tax expense for such period, (iii) all amounts attributable
to depreciation and amortization for such period, (iv) dividends on preferred
stock, (v) losses attributable to minority interests, (vi) investment losses,
(vii) any nonrecurring charges for such period relating to severance costs,
restructuring costs or acquisition assimilation expenses, (viii) any
extraordinary charges or non-cash charges for such period (provided that any
cash payment made with respect to any such non-cash charge shall be subtracted
in computing Consolidated EBITDA during the period in which such cash payment is
made) and (ix) net losses in connection with the early retirement of debt and
minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, (i) income or gains attributable to minority interests,
(ii) investment income and (iii) any extraordinary gains or non-cash gains for
such period, all determined on a consolidated basis in accordance with GAAP. For
purposes of calculating Consolidated EBITDA for any period of four consecutive
fiscal quarters (each, a “Reference Period”) in connection with any
determination of the Leverage Ratio, if after the first day of such Reference
Period and on or prior to any date on which the Leverage Ratio is to be
determined the Borrower or a consolidated Subsidiary shall have effected a
Material Transaction, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (without giving effect to cost
savings not actually realized), as determined reasonably and in good faith by a
Financial Officer, as if such Material Transaction occurred on the first day of
such Reference Period; provided, that, such pro forma calculations shall only
include such adjustments as are permitted under Regulation S-X of the Securities
and Exchange Commission. As used in this definition, “Material Transaction”
means any acquisition (including the Acquisition) or disposition outside the
ordinary course of business of any property or assets that (x) constitute assets
comprising all or substantially all of an operating unit of a business or equity
interests of a Person representing a majority of the ordinary voting power or
economic interests in such Person that are represented by all its outstanding
capital stock and (y) involves aggregate consideration in excess of $50,000,000.
 
 
 
4

--------------------------------------------------------------------------------

Table of Contents
 
 
“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and its consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower) in which any
other Person (other than the Borrower or any consolidated Subsidiary of the
Borrower or any director holding qualifying shares in compliance with applicable
law) owns an equity interest, except to the extent of the amount of dividends or
other distributions actually paid to the Borrower or any of its consolidated
Subsidiaries during such period, and (b) (except as otherwise specified in the
definition of Consolidated EBITDA in connection with Material Transactions), the
income or loss of any Person accrued prior to the date it becomes a Subsidiary
of the Borrower or is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or the date that such Person’s assets are acquired by
the Borrower or any Subsidiary of the Borrower.
 
“Consolidated Net Worth” shall mean, as at any date of determination, the
consolidated stockholders’ equity of the Borrower and its consolidated
Subsidiaries, including redeemable preferred securities where the redemption
date occurs after the Maturity Date, mandatorily redeemable convertible
preferred securities, mandatorily convertible Indebtedness (or Indebtedness
subject to mandatory forward purchase contracts for equity or similar
securities) and minority equity interests in other persons, as determined on a
consolidated basis in conformity with GAAP consistently applied.
 
“Consolidated Tangible Assets” of any Person shall mean total assets of such
Person and its consolidated Subsidiaries, determined on a consolidated basis,
less goodwill, patents, trademarks and other assets classified as intangible
assets in accordance with GAAP.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Conversion”, “Convert” or “Converted” shall mean the conversion of any Loan of
one Type into a Loan of another Type, or the selection of a new, or the renewal
of the same, Interest Period for any such Loan, as the case may be, pursuant to
Section 2.05.
 
“Conversion Request” shall mean a request made pursuant to Section 2.05 in the
form of Exhibit B.
 
“Debt Issuance” means the issuance of debt securities (whether in a public
offering or private placement) of the type specified in clause (b) of the
definition of “Indebtedness” by the Borrower, including any Notes Offering.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
 
 
5

--------------------------------------------------------------------------------

Table of Contents
 
 
“Default” shall mean any event or condition which upon notice, lapse of time, or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
portion of the Loans required to be funded by it hereunder within one Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Effective Date” shall mean the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.08) and the
Initial Loans are made hereunder.
 
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person (other than a natural person) approved by (a) the
Administrative Agent, and (b) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
“Environmental Laws” shall mean all national, federal, state, provincial,
municipal or local laws, statutes, ordinances, orders, judgments, decrees,
injunctions, writs, policies and guidelines (having the force of law),
directives, approvals, notices, rules and regulations and other applicable laws
relating to environmental or occupational health and safety matters, including
those relating to the Release or threatened Release of Specified Substances and
to the generation, use, storage or transportation of Specified Substances, each
as in effect as of the date of determination.
 
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
stock of (or other ownership or profit interests or units in) such Person and
all warrants, options or other rights for the purchase, acquisition or exchange
from such Person of any of the foregoing (including through convertible
securities).
 
“Equity Issuance” means the issue or sale of any Equity Interests of the
Borrower or any Subsidiary of the Borrower, pursuant to a public offering. An
Equity Issuance shall exclude the issuance of Equity Interests to management of
the Borrower, its directors, officers and employees in connection with any stock
option plan, stock purchase plan, employee benefit or similar compensation plan.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and the regulations promulgated and the
rulings issued thereunder.
 
“ERISA Affiliate” shall mean each trade or business (whether or not
incorporated) which together with the Borrower or a Subsidiary of the Borrower
would be deemed to be a “single employer” within the meaning of Section
4001(b)(1) of ERISA.
 
“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA (other than a “Reportable Event” not subject to the
provision for 30-day notice to the PBGC under such regulations), or (ii) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, or (iv) the institution of proceeding to terminate a Plan by the PBGC ,
(v) any other event or condition which might constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vi) upon the effectiveness of Title I of the Pension
Protection Act, an “accumulated funding deficiency” (within the meaning of
Section 412 of the Code or Section 302 of ERISA) or “funding shortfall” (within
the meaning of Section 430 of the Code) exists with respect to any Plan.
 
 
 
6

--------------------------------------------------------------------------------

Table of Contents
 
“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.
 
“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Article VII.
 
“Existing Facility” shall mean the Competitive Advance and Revolving Credit
Facility Agreement dated as of October 29, 2004 among the Borrower, the lenders
party thereto and Bank of America, N.A., as administrative agent.
 
“Existing Target Debt” shall mean any Indebtedness of the Target outstanding on
the Effective Date.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.
 
“Fee Letter” means the letter agreement, dated November 3, 2006, among the
Borrower, Citigroup Global Markets Inc., Credit Suisse, Credit Suisse Securities
(USA) LLC, J.P. Morgan Securities Inc., and JPMorgan Chase Bank, N.A.
 
“Fees” shall mean any fees payable by the Borrower pursuant to the Fee Letter.
 
“Financial Officer” of any corporation shall mean the President, Chief Financial
Officer, Chief Executive Officer, Vice President - Finance, Executive Vice
President, Chief Accounting Officer or Treasurer of such corporation. Any
document delivered hereunder that is signed by a Financial Officer shall be
conclusively presumed to have been authorized by all necessary corporate action
on the part of the Borrower and such Financial Officer shall be conclusively
presumed to have acted on behalf of the Borrower.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
 
 
7

--------------------------------------------------------------------------------

Table of Contents
 
 
“GAAP” shall mean generally accepted accounting principles in the United States,
applied on a consistent basis.
 
“Governmental Approval” shall mean any authorization, consent, order, approval,
license, franchise, lease, ruling, tariff, rate, permit, certificate, exemption
of, or filing or registration with, any Governmental Authority.
 
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
 
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
 
“Guaranty Agreement” means, collectively, each Guarantee executed and delivered
pursuant to Section 6.08.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than customer deposits made in the ordinary course
of business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Capital Lease Obligations of such
Person, (h) all obligations of such Person in respect of Swap Contracts (except
to the extent such obligations are used as a bona fide hedge of other
Indebtedness of such Person), (i) all obligations of such Person as an account
party in respect of letters of credit and bankers’ acceptances (except to the
extent any such obligations are incurred in support of other obligations
constituting Indebtedness of such Person and other than, to the extent
reimbursed if drawn, letters of credit in support of ordinary course performance
obligations) and (j) all Guarantees of such Person in respect of any of the
foregoing; provided, however, that the term Indebtedness shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business.
 
“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration been applicable to such Loan and, in addition, the
date of any Conversion of such Loan to a Loan of a different Type.
 
 
 
8

--------------------------------------------------------------------------------

Table of Contents
 
“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or, with respect to any Conversion, on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2 or 3 months thereafter (or such longer period as may
be agreed to by all of the Lenders), as the Borrower may elect, and (b) as to
any ABR Borrowing, the period commencing on the date of such Borrowing and
ending on the date 90 days thereafter or, if earlier, on the Maturity Date or
the date of prepayment of such Borrowing; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Loans only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lenders” shall mean the meaning specified in the introductory paragraph hereto.
 
“Leverage Ratio” shall mean, with respect to any fiscal quarter, as of the last
day of such fiscal quarter, the ratio of (a) Total Indebtedness as of such last
day to (b) Consolidated EBITDA, for the four consecutive fiscal quarter period
ending on such day.
 
“LIBO Rate” means, with respect to any Interest Period for any Eurodollar Loan,
the rate offered for deposits in Dollars for the applicable Interest Period
appearing on the Dow Jones Markets Telerate Page 3750 as of 11:00 a.m., London
time, on the second full Business Day next preceding the first day of each
Interest Period. In the event that such rate does not appear on the Dow Jones
Markets Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the
Eurodollar Rate for the purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
Eurodollar Rates as may be selected by the Administrative Agent.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge, or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease, or title retention agreement relating to such asset and (c) in
the case of securities, any purchase option, call, or similar right of a third
party with respect to such securities.
 
“Loan” shall mean the Term Loan, whether made as a Eurodollar Loan or an ABR
Loan, as permitted hereby.
 
“Loan Documents” means this Agreement, the Note, the Fee Letter and any Guaranty
Agreement.
 
 
 
9

--------------------------------------------------------------------------------

Table of Contents
 
 
“Margin Regulations” shall mean Regulations T, U and X of the Board.
 
“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations, financial condition or results of operations of
the Borrower and the Subsidiaries taken as a whole.
 
“Material Transaction” shall have the meaning assigned to such term in the
definition of Consolidated EBITDA.
 
“Maturity Date” shall mean March 6, 2008.
 
“Net Cash Proceeds” means proceeds received by the Borrower or any of its
Subsidiaries after the Effective Date in cash or cash equivalents (a) to the
extent the cumulative amount of such proceeds from all Asset Sales following the
Effective Date exceeds $350 million in the aggregate, the amount of such
proceeds arising from any Asset Sale, other than an Asset Exchange, net of (i)
selling expenses related to such sale (including without limitation, fees
incurred for legal, accounting, underwriting, brokerage and other costs of
sale), assignment or other disposition, (ii) taxes paid or reasonably estimated
to be payable as a result thereof, (iii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), and (iv) any
amount, including principal, interest and penalties, required to be paid or
prepaid with respect to Indebtedness (other than the Obligations) secured by the
assets sold in such Asset Sale, and from any (b)(i) Equity Issuance or (ii) any
Debt Issuance, in each case net of documented reasonable brokers’ and advisors’
expenses and fees (including legal, accounting, underwriting, brokerage and
related fees) and other costs incurred in connection with such transaction.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.
 
“Notes Offering” means the issuance after the Effective Date by the Borrower in
a public offering, a Rule 144A or other private placement or a Regulation S
offering of senior unsecured notes.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.
 
“Participant” has the meaning specified in Section 9.04(d).
 
“Patriot Act” has the meaning assigned to such term in Section 9.16 hereof.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
 
 
10

--------------------------------------------------------------------------------

Table of Contents
 
 
“Pension Protection Act” shall mean the Pension Protection Act of 2006, as
amended.


“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership, or
government, or any agency or political subdivision thereof.
 
“Plan” shall mean any pension plan (including a multiemployer plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for or to which contributions are made for employees of the Borrower
or any ERISA Affiliate.
 
“Principal Subsidiaries” shall mean any Subsidiary of the Borrower, whose
Consolidated Tangible Assets comprise in excess of 25% of the Consolidated
Tangible Assets of the Borrower and its consolidated Subsidiaries as of the date
hereof or at any time hereafter.
 
“Register” shall have the meaning given such term in Section 9.04(c).
 
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Release” shall mean any spilling, emitting, discharging, depositing, escaping,
leaching, dumping or other releasing, including the movement of any Specified
Substance through the air, soil, surface water, groundwater or property, and
when used as a verb has a like meaning.
 
“Required Lenders” shall mean, at any time, Lenders having more than fifty
percent (50%) of the sum of the Total Commitments at such time and the aggregate
principal amount of all Loans outstanding at such time, provided, however, that
the Total Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other equity interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
 
“Securitization Transaction” means (a) any transfer of accounts receivable or
interests therein (i) to a trust, partnership, corporation or other entity
(other than a Subsidiary), which transfer or pledge is funded by such entity in
whole or in part by the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable or interests in accounts
receivable, or (ii) directly to one or more investors or other purchasers (other
than any Subsidiary), or (b) any transaction in which the Borrower or a
Subsidiary incurs Indebtedness secured by Liens on accounts receivable. The
“amount” of any Securitization Transaction shall be deemed at any time to be
(A) in the case of a transaction described in clause (a) of the preceding
sentence, the aggregate uncollected amount of the accounts receivable
transferred pursuant to such Securitization Transaction, net of any such
accounts receivable that have been written off as uncollectible, and (B) in the
case of a transaction described in clause (b) of the preceding sentence, the
aggregate outstanding principal amount of the Indebtedness secured by Liens on
accounts receivable Incurred pursuant to such Securitization Transaction.
 
 
 
11

--------------------------------------------------------------------------------

Table of Contents
 
 
“Specified Substance” shall mean (i) any chemical, material or substance defined
as or included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “restricted hazardous waste”
or “toxic substances” or words of similar import under any applicable
Environmental Laws; (ii) any (A) oil, natural gas, petroleum or petroleum
derived substance, any drilling fluids, produced waters and other wastes
associated with the exploration, development or production of crude oil, natural
gas or geothermal fluid, any flammable substances or explosives, any radioactive
materials, any hazardous wastes or substances, any toxic wastes or substances or
(B) other materials or pollutants that, in the case of both (A) and (B),
(1) pose a hazard to the property of the Borrower or any of its Subsidiaries or
any part thereof or to persons on or about such property or to any other
property that may be affected by the Release of such materials or pollutants
from such property or any part thereof or to persons on or about such other
property or (2) cause such property or such other property to be in violation of
any Environmental Law; (iii) asbestos, urea formaldehyde foam insulation,
toluene, polychlorinated biphenyls and any electrical equipment which contains
any oil or dielectric fluid containing levels of polychlorinated biphenyls in
excess of fifty parts per million; and (iv) any sound, vibration, heat,
radiation or other form of energy and any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.
 
“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled, or held by the parent, or (b) which is, at the time any
determination is made, otherwise Controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent. Unless otherwise indicated, all references in this Agreement to
“Subsidiaries” shall be construed as references to Subsidiaries of the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 
 
12

--------------------------------------------------------------------------------

Table of Contents
 
 
“Target” means Commonwealth Telephone Enterprises, Inc. and its Subsidiaries.
 
“Term Loan” means any Loan made pursuant to Section 2.01(a) on the Effective
Date.
 
“Total Commitment” shall mean the aggregate amount of the Lenders’ Commitments,
as in effect on the Effective Date.
 
“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its consolidated Subsidiaries outstanding as of
such date, in the amount and only to the extent that such Indebtedness would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, minus the amount of the cash and cash equivalents of the
Borrower and its consolidated Subsidiaries in excess of $50,000,000 that would
be reflected on such balance sheet.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Transferee” shall mean any transferee or assignee of all or any portion of a
Lender’s interests, rights and obligations hereunder, including any
participation holder.
 
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.
 
SECTION 1.02.    Terms Generally.
 
The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, unless the context shall
otherwise require. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided, however, that, for purposes of
determining compliance with any covenant set forth in Article VI, such terms
shall be construed in accordance with GAAP as in effect on the date of this
Agreement applied on a basis consistent with the application used in preparing
the Borrower’s audited financial statements referred to in Section 3.02.
 
SECTION 1.03.    Times of Day.
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern Standard Time (daylight or standard, as applicable).
 
 
 
13

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01.    Commitments.
 
(a)    Term Loan. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make a term loan (the “Term Loan”) to the Borrower in
Dollars, on the Effective Date in an amount not to exceed such Lender’s
Commitment, in each case in accordance with Section 2.04. The Term Loan may be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.04 and 2.05. Amounts repaid
or prepaid in respect of the Term Loan may not be reborrowed.
 
Each Lender’s Commitment is set forth opposite its respective name in
Schedule 2.01. Such Commitment may be reduced from time to time pursuant to
Section 2.11 and Section 2.13(f) and adjusted to reflect any assignments
pursuant to Section 9.04.
 
SECTION 2.02.    Loans.
 
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their Commitments; provided, however,
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). The Loans comprising any
Borrowing shall be in an aggregate principal amount which is an integral
multiple of $1,000,000 and not less than $5,000,000.
 
(b)    Each Borrowing shall be comprised entirely of Eurodollar Loans or ABR
Loans, as the Borrower may request pursuant to Section 2.04. Each Lender may at
its option make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement. Borrowings of more than one Type
may be outstanding at the same time; provided, however, that the Borrower shall
not be entitled to request any Borrowing which, if made, would result in an
aggregate of more than five separate Loans of any Lender being outstanding
hereunder at any one time. For purposes of the foregoing, Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.
 
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to the
Administrative Agent at the Administrative Agent’s Office, not later than 1:00
P.M., and the Administrative Agent shall by 3:00 P.M. credit the amounts so
received to an account specified by the Borrower or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amounts so received to the respective Lenders. Each
Loan shall be made by the Lenders pro rata in accordance with Section 2.16.
 
(d)    Notwithstanding any other provision of this Agreement, the Interest
Period requested by the Borrower with respect to any Borrowing shall not end
after the Maturity Date.
 
 
 
14

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.03.    [Reserved].
 
SECTION 2.04.    Borrowing Procedure.
 
In order to request a Borrowing (other than a Conversion), the Borrower shall
hand deliver or telecopy to the Administrative Agent a notice in the form of
Exhibit A (a) in the case of a Eurodollar Borrowing, not later than 11:00 A.M.
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 11:00 A.M. on the day of a proposed Borrowing. Such
notice shall be irrevocable (unless otherwise expressly provided herein) and
shall in each case specify (i) whether the Borrowing then being requested is to
be a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day) and the amount thereof; and (iii) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto. If no election as to the Type of Borrowing is specified in any such
notice, then the requested Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any Eurodollar Borrowing is specified in any such notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. The Administrative Agent shall promptly advise (but in any
event no later than 12:00 P.M. on such date) the Lenders of any notice given
pursuant to this Section 2.04 and of each Lender’s portion of the requested
Borrowing.
 
SECTION 2.05.    Conversions.
 
The Borrower may from time to time Convert any Loan (or portion thereof) of any
Type and with any Interest Period (if applicable) to one or more Loans of the
same or any other Type and with any Interest Period (if applicable) by
delivering (by hand delivery or telecopier) a request for such Conversion in the
form of Exhibit B to the Administrative Agent no later than (i) 11:00 A.M. on
the third Business Day prior to the date of any proposed Conversion into a
Eurodollar Loan and (ii) 11:00 A.M., on the day of any proposed Conversion into
an ABR Loan. The Administrative Agent shall give each Lender prompt notice of
each Conversion Request. Each Conversion Request shall be irrevocable (unless
otherwise expressly provided herein) and binding on the Borrower and shall
specify the requested (A) date of such Conversion, (B) Type of, and Interest
Period, if any, applicable to, the Loans (or portions thereof) proposed to be
Converted, (C) Type of Loans to which such Loans (or portions thereof) are
proposed to be Converted, (D) initial Interest Period, if any, to be applicable
to the Loans resulting from such Conversion and (E) aggregate amount of Loans
(or portions thereof) proposed to be Converted. No Eurodollar Loans may be
Converted on a date other than the last day of the Interest Period applicable
thereto, unless the Borrower reimburses each Lender pursuant to Section 2.15 for
all losses or expenses incurred by such Lender in connection with such
Conversion. If the Borrower shall fail to give a timely Conversion Request
pursuant to this subsection in respect of any Loans, such Loans shall, on the
last day of the then existing Interest Period therefor, automatically Convert
into, or remain as, as the case may be, ABR Loans, unless such Loans are repaid
at the end of such Interest Period. If the Borrower shall fail, in any
Conversion Request that has been timely given, to select the duration of any
Interest Period for Loans to be Converted into Eurodollar Loans, such Loans
shall, on the last day of the then existing Interest Period therefor,
automatically Convert into Eurodollar Loans with an Interest Period of one
month’s duration. If, on the date of any proposed Conversion, the Borrower shall
have failed to fulfill any condition set forth in Section 4.01, all Loans then
outstanding shall, on such date, automatically Convert into, or remain as, as
the case may be, ABR Loans.
 
SECTION 2.06.    Fees.
 
(a)    The Borrower has agreed to pay to the Administrative Agent and the
Arrangers the fees in the amounts and on the dates specified in the Fee Letter.
 
 
 
15

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.07.    Repayment of Loans.
 
(a)    The outstanding principal balance of each Loan shall be payable on the
Maturity Date. Each Loan shall bear interest from the date thereof on the
outstanding principal balance thereof as set forth in Section 2.08. Each Lender
shall, and is hereby authorized by the Borrower to record in such Lender’s
internal records an appropriate notation evidencing the date and amount of each
Loan of such Lender, each payment or prepayment of principal of any Loan, and
such other relevant information as such Lender records in its internal records
with respect to loans of a type similar to such Loans; provided, however, that
the failure of any Lender to make such a notation or any error therein shall not
in any manner affect the obligation of the Borrower to repay the Loans, made by
such Lender in accordance with the terms hereof.
 
(b)    Any Lender may request that any Loans made by it be evidenced by one or
more promissory notes. Promptly upon receipt of such request, the Borrower shall
prepare, execute and deliver to such Lender one or more promissory notes payable
to such Lender (or, if requested by such Lender, to such Lender and its
assignees) substantially in the form of Exhibit D. Thereafter, the Loans
evidenced by such promissory notes and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein.
 
SECTION 2.08.    Interest on Loans.
 
(a)    Subject to the provisions of Section 2.09, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. Interest on each Eurodollar Borrowing shall be payable on each
applicable Interest Payment Date. The LIBO Rate for each Interest Period shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall promptly (but
in any event no later than 10:30 A.M. two Business Days prior to the
commencement of such Interest Period) (A) advise the Borrower and each Lender,
as appropriate, of such determination and (B) upon the request of the Borrower,
provide the Borrower with the calculations and relevant factors supporting such
determination.
 
(b)    Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
with reference to clause (b) of the definition of Alternate Base Rate and over a
year of 360 days in all other cases) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Rate. Interest on each ABR Borrowing shall be
payable on each applicable Interest Payment Date. The Alternate Base Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. The Administrative Agent shall promptly (but
in any event no later than 11:30 A.M. on the day of each ABR Borrowing) (A)
advise the Borrower and each Lender of such determination and (B) upon the
request of the Borrower, provide the Borrower with the calculations and relevant
factors supporting such determination.
 
 
 
16

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 2.09.    Default Interest.
 
If the Borrower shall default in the payment of the principal of or interest on
any Loan or any other amount becoming due hereunder, whether by scheduled
maturity, notice of prepayment, acceleration, or otherwise, the Borrower shall
on demand from time to time from the Administrative Agent pay interest, to the
extent permitted by law, on such defaulted amount up to (but not including) the
date of actual payment (after as well as before judgment) at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to the Alternate Base Rate plus 2%.
 
SECTION 2.10.    Alternate Rate of Interest.
 
In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that dollar deposits in the principal
amounts of the Eurodollar Loans comprising such Borrowing are not generally
available in the London interbank market, or that the rates at which such dollar
deposits are being offered will not adequately and fairly reflect the cost to
any Lender of making or maintaining its Eurodollar Loan during such Interest
Period, or that reasonable means do not exist for ascertaining the LIBO Rate,
the Administrative Agent shall, as soon as practicable thereafter, give written
notice of such determination to the Borrower and the Lenders. In the event of
any such determination, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrower for a Eurodollar Borrowing
pursuant to Section 2.04 shall be deemed to be a request for an ABR Borrowing
(unless the Borrower shall have withdrawn its request for such Eurodollar
Borrowing not later than 10:00 A.M. on the day of the proposed Borrowing) and
(ii) any request by the Borrower for a Conversion to Eurodollar Loans pursuant
to Section 2.05 shall be deemed to be a request for a Conversion to ABR Loans
(unless the Borrower shall have withdrawn its request for such Conversion not
later than 10:00 A.M. on the day of the proposed Conversion). Each determination
by the Administrative Agent hereunder shall be conclusive absent manifest error.
 
SECTION 2.11.    Reductions in Commitment.
 
Unless earlier terminated pursuant to this Agreement, the Commitment of each
Lender shall automatically and permanently terminate on the Effective Date.
 
SECTION 2.12.    Prepayment.
 
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon giving written notice (or
telephone notice promptly confirmed by written notice) to the Administrative
Agent: (i) before 11:00 A.M. three Business Days prior to prepayment, in the
case of Eurodollar Loans, and (ii) before 11:00 A.M. on the day of prepayment,
in the case of ABR Loans; provided, however, that each partial prepayment shall
be in an amount which is an integral multiple of $1,000,000 and not less than
$5,000,000. Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein.
 
(b)    By no later than three (3) Business Days after the receipt by the
Borrower or any of its Subsidiaries of Net Cash Proceeds arising from (i) any
Asset Sale, (ii) any Equity Issuance or (iii) any Debt Issuance, the Borrower
shall prepay the Loans in an amount equal to 100% of such Net Cash Proceeds.
 
 
 
17

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    All prepayments under this Section 2.12 shall be subject to Section 2.15
but otherwise without premium or penalty. All prepayments under this
Section 2.12 shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment.
 
(d)    Any prepayments pursuant to this Section 2.12 shall be appropriately
recorded by the Administrative Agent in the Register in accordance with
Section 9.04(c). In addition, all notices with respect to any such change shall
be maintained by the Administrative Agent with the Register.
 
SECTION 2.13.    Reserve Requirements; Change in Circumstances.
 
(a)    It is understood that the cost to each Lender of making or maintaining
any of the Eurodollar Loans may fluctuate as a result of the applicability of
reserve requirements imposed by the Board at the ratios provided for in
Regulation D on the date hereof. The Borrower agrees to pay to each of the
Lenders from time to time such amounts as shall be necessary to compensate such
Lender for the portion of the cost of making or maintaining Eurodollar Loans
resulting from any such reserve requirements provided for in Regulation D as in
effect on the date hereof, it being understood that the rates of interest
applicable to Eurodollar Loans have been determined on the assumption that no
such reserve requirements exist or will exist and that such rates do not reflect
costs imposed on the Lenders in connection with such reserve requirements.
 
(b)    Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation (including, without
limitation, Regulation D) or in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof (whether or not having the force of law) shall change the basis of
taxation of payments to any Lender of the principal of or interest on any
Eurodollar Loan made by such Lender or any Fees or other amounts payable
hereunder (other than changes in respect of taxes imposed on the overall net
income of such Lender and franchise taxes imposed on it by the jurisdiction in
which such Lender has its principal office or by any political subdivision or
taxing authority therein), or shall impose, modify, or deem applicable any
reserve, special deposit, or similar requirement against assets of, deposits
with or for the account of or credit extended by such Lender, or shall impose on
such Lender or the London interbank market any other condition affecting this
Agreement or any Eurodollar Loan made by such Lender and the result of any of
the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest, or
otherwise) by an amount deemed by such Lender to be material, then, to the
extent not otherwise being reimbursed under Section 2.19 hereof, the Borrower
will pay to such Lender, upon demand such additional amount or amounts as will
compensate such Lender, for such additional costs incurred or reduction
suffered.
 
(c)    If any Lender shall have determined that the adoption after the date
hereof of any law, rule, regulation, or guideline regarding capital adequacy, or
any change in any existing law, rule, regulation, or guideline regarding capital
adequacy or in the interpretation or administration of any of the foregoing by
any Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
lending office of such Lender) or any Lender’s holding company with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank, or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender pursuant hereto, to a level below that which such
Lender or such Lender’s holding company, as the case may be, could have achieved
but for such adoption, change, or compliance (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy) by an amount deemed by such Lender to be material, then
from time to time the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
 
 
 
18

--------------------------------------------------------------------------------

Table of Contents
 


(d)    A certificate of a Lender setting forth such amount or amounts as shall
be necessary to compensate such Lender or its holding company as specified in
paragraph (a), (b), or (c) above, as the case may be, and all of the relevant
factors and the calculations supporting such amount or amounts, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay each Lender the amount shown as due on any such certificate
delivered by it within 10 days after the receipt of the same.
 
(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 45 days prior to the date that such Lender,
notifies the Borrower of the occurrence of the event entitling such Lender to
such compensation and of such Lender’s intention to claim compensation therefor;
provided further that, if the occurrence of the event entitling such Lender to
such compensation is retroactive, then the 45-day period referred to above shall
be extended to include the period of retroactive effect thereof.
 
(f)    If any Lender shall have delivered a notice or certificate pursuant to
paragraph (d) above, the Borrower shall have the right, at its own expense, upon
notice to such Lender and the Administrative Agent, to require such Lender to
(i) terminate its Commitment or (ii) transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
or a portion of its interest, rights and obligations under this Agreement to
another financial institution which shall assume such obligations; provided that
(A) no such termination or assignment shall conflict with any law, rule, or
regulation or order of any Governmental Authority and (B) the Borrower or the
assignee, as the case may be, shall pay to the affected Lender in immediately
available funds on the date of such termination or assignment the principal of
and interest accrued to the date of payment on the Loans made by it hereunder
and all other amounts accrued for its account or owed to it hereunder (other
than any amounts owed to such Lender pursuant to Section 2.15(c) in connection
with such principal payment).
 
SECTION 2.14.    Change in Legality.
 
(a)    Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent, such Lender may:
 
(i)    declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, and any request by the Borrower for a Eurodollar Borrowing shall, as
to such Lender only, be deemed a request for an ABR Loan (or for a Conversion
thereto pursuant to Section 2.05) unless such declaration shall be subsequently
withdrawn; and
 
(ii)    require that all outstanding Eurodollar Loans made by it be Converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
Converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.
 
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
Converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the Conversion of,
such Eurodollar Loans.
 
 
 
19

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower.
 
SECTION 2.15.    Indemnity.
 
The Borrower shall indemnify each Lender against any loss or expense which such
Lender may sustain or incur as a consequence of (a) any failure by the Borrower
to fulfill on the date of any Borrowing hereunder the applicable conditions set
forth in Article IV, (b) any failure by the Borrower to borrow or to Convert any
Loan hereunder after irrevocable notice of such Borrowing or Conversion has been
given pursuant to Section 2.04 or 2.05, (c) any payment, prepayment or
Conversion of a Eurodollar Loan required by any other provision of this
Agreement or otherwise made or deemed made on a date other than the last day of
the Interest Period applicable thereto, (d) any default in payment or prepayment
of the principal amount of any Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise), or (e) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a Eurodollar
Loan. Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably demonstrated by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, Converted, or not borrowed
(assumed to be the LIBO Rate) for the period from the date of such payment,
prepayment, or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably demonstrated by such Lender) that would be realized by
such Lender in redeploying the funds so paid, prepaid, or not borrowed for such
period or Interest Period, as the case may be. A certificate of any Lender
setting forth the factors and calculations supporting any amount or amounts
which such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower no later than 30 days following the incurrence of any
loss or expense for which such Lender is seeking indemnification under this
Section 2.15 and shall be conclusive absent manifest error.
 
SECTION 2.16.    Pro Rata Treatment.
 
Except as required or otherwise permitted under Sections 2.13(f) and 2.14, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each reduction of the Commitments and each
Conversion of any Borrowing with a Borrowing of any Type, shall be allocated pro
rata among the Lenders in accordance with their respective Commitment (as if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that, in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
 
SECTION 2.17.    Sharing of Setoffs.
 
Each Lender agrees that if it shall, through the exercise of a right of banker’s
lien, setoff, or counterclaim against the Borrower, or pursuant to a secured
claim under Section 506 of Title 11 of the United States Code or other security
or interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency, or other similar law or
otherwise, or by any other means, obtain payment (voluntary or involuntary) in
respect of any Loan as a result of which the unpaid principal portion of the
Loans of such Lender shall be proportionately less than the unpaid principal
portion of the Loans of any other Lender, it shall be deemed simultaneously to
have purchased from such other Lender at face value, and shall promptly pay to
such other Lender the purchase price for, a participation in the Loans of such
other Lender, so that the aggregate unpaid principal amount of the Loans and
participations in the Loans held by each Lender shall be in the same proportion
to the aggregate unpaid principal amount of all Loans then outstanding as the
principal amount of its Loans prior to such exercise of banker’s lien, setoff,
or counterclaim or other event was to the principal amount of all Loans
outstanding prior to such exercise of banker’s lien, setoff,
 
 
 
20

--------------------------------------------------------------------------------

Table of Contents
 
 
or counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.17 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that, to
the maximum extent permitted by law, any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff, or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.
 
SECTION 2.18.    Payments; Administrative Agent’s Clawback.
 
(a)    The Borrower shall make each payment (including principal of or interest
on any Borrowing or any Fees or other amounts) hereunder not later than 12:00
P.M. on the date when due in Dollars to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. All payments by
the Borrower shall be made without deduction for any counterclaim, defense,
recoupment or setoff.
 
(b)    Whenever any payment (including principal of or interest on any Borrowing
or any Fees or other amounts) hereunder shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.
 
(c)    (i)    Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (or in the case of any
Borrowings consisting of ABR Loans, prior to 1:00 P.M. on the proposed date of
such ABR Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
 
 
21

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
 
SECTION 2.19.    Taxes.
 
(a)    Any and all payments by the Borrower hereunder shall be made, in
accordance with Section 2.18, free and clear of and without deduction for any
and all present or future taxes, levies, imposts, deductions, charges, or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on the Administrative Agent’s or any Lender’s (or any Transferee’s) net income
and franchise taxes imposed on the Administrative Agent or any Lender (or
Transferee) by the United States or any jurisdiction under the laws of which it
is organized or any political subdivision thereof (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lenders
(or any Transferee) or the Administrative Agent, (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.19) such Lender (or Transferee) or the Administrative Agent (as the
case may be) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law;
provided, however, that the Borrower shall not be required to increase any such
amounts payable to any Lender or the Administrative Agent with respect to any
withholding tax that is imposed or amounts payable to any Lender or the
Administrative Agent at the time such Lender or Administrative Agent becomes a
party to this Agreement (or designates a new lending office).
 
(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder or from the execution,
delivery, or registration of, or otherwise with respect to, this Agreement
(hereinafter referred to as “Other Taxes”);
 
(c)    The Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.19) paid by such Lender (or Transferee) or the Administrative Agent,
as the case may be, and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant taxing
authority or other Governmental Authority. Payment of such indemnification shall
be made within 30 days after the date any Lender (or Transferee) or the
Administrative Agent, as the case may be, makes written demand therefor. If any
Lender (or Transferee) or the Administrative Agent determines in its sole
discretion (exercised in good faith) that it has received a refund in respect of
any Taxes or Other Taxes for which such
 
 
 
22

--------------------------------------------------------------------------------

Table of Contents
 
 
Lender (or Transferee) or the Administrative Agent has received payment from the
Borrower hereunder, it shall promptly notify the Borrower of such refund and
shall, within 15 days after receipt of such refund, repay such refund to the
Borrower, net of all out-of-pocket expenses (including taxes) of such Lender (or
Transferee) or the Administrative Agent, as the case may be, and only with
interest received, if any, from the relevant taxing authority or Governmental
Authority; provided that the Borrower, upon the request of such Lender (or
Transferee) or the Administrative Agent, agrees to return such refund (plus
penalties, interest, or other charges) to such Lender (or Transferee) or the
Administrative Agent, as the case may be, in the event such Lender (or
Transferee) or the Administrative Agent is required to repay such refund;
provided further that nothing in this Section 2.19 shall obligate any Lender (or
Transferee) or the Administrative Agent to apply for any such refund. This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.
 
(d)    Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to any Lender (or Transferee)
or the Administrative Agent, the Borrower will furnish to the Administrative
Agent, at its address referred to in Section 9.01, the original or a certified
copy of a receipt evidencing payment thereof.
 
(e)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.19 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.
 
(f)    Each Lender represents and warrants that either (i) it is organized under
the laws of a jurisdiction within the United States or (ii) it has delivered to
the Borrower and the Administrative Agent duly completed copies of such form or
forms prescribed by the Internal Revenue Service indicating that such Lender is
entitled to receive payments without deduction or withholding of any United
States federal income taxes, as permitted by the Code. Each Transferee agrees
that, on or prior to the date upon which it shall become a party hereto or
obtain a participation herein, and upon the reasonable request from time to time
of the Borrower or the Administrative Agent, it will deliver to the Borrower and
the Administrative Agent either (A) a statement that it is organized under the
laws of a jurisdiction within the United States or (B) duly completed copies of
such form or forms as may from time to time be prescribed by the United States
Internal Revenue Service, indicating that such Transferee is entitled to receive
payments without deduction or withholding of any United States federal income
taxes, as permitted by the Code. Each Lender that has delivered, and each
Transferee that hereafter delivers, to the Borrower and the Administrative Agent
the form or forms referred to in the two preceding sentences further undertakes
to deliver to the Borrower and the Administrative Agent, so far as it may
legally do so, further copies of such form or forms, or successor applicable
form or forms, as the case may be, as and when any previous form filed by it
hereunder shall expire or shall become incomplete or inaccurate in any respect.
 
(g)    The Borrower shall not be required to pay any additional amounts to any
Lender (or Transferee) in respect of United States withholding tax pursuant to
paragraph (a) above if the obligation to pay such additional amounts would not
have arisen but for a failure by such Lender (or Transferee) to comply with the
provisions of paragraph (f) above, unless such failure results from (i) a change
in applicable law, regulation, or official interpretation thereof, or (ii) an
amendment, modification, or revocation of any applicable tax treaty or a change
in official position regarding the application or interpretation thereof, in
each case after the date hereof (and, in the case of a Transferee, after the
date of assignment or transfer); provided, however, that the Borrower shall be
required to pay those amounts to any Lender (or Transferee) which it was
required to pay hereunder prior to the failure of such Lender (or Transferee) to
comply with the provisions of paragraph (f).
 
 
 
23

--------------------------------------------------------------------------------

Table of Contents
 
 
(h)    Any Lender (or Transferee) claiming any additional amounts payable
pursuant to this Section 2.19 shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document requested
by the Borrower or to change the jurisdiction of its applicable lending office
if the making of such a filing or change would avoid the need for or reduce the
amount of any such additional amounts which may thereafter accrue and would not,
in the sole determination of such Lender (or Transferee), be otherwise
disadvantageous to such Lender (or Transferee).
 
(i)    If any Lender shall request compensation under this Section 2.19, the
Borrower shall have the right, at its own expense, upon notice to such Lender
and the Administrative Agent, to require such Lender to (i) terminate its
Commitment or (ii) transfer and assign without recourse (in accordance with and
subject to the restrictions contained in Section 9.04 but with the assignment
fee in such instance to be paid by the Borrower) all or a portion of its
interest, rights and obligations under this Agreement to another financial
institution which shall assume such obligations; provided that (A) no such
termination or assignment shall conflict with any law, rule, or regulation or
order of any Governmental Authority and (B) the Borrower or the assignee, as the
case may be, shall pay to the affected Lender in immediately available funds on
the date of such termination or assignment the principal of and interest accrued
to the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder.
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and each of the
Lenders that:
 
SECTION 3.01.    Organization; Powers; Governmental Approvals.
 
(a)    The Borrower and each Principal Subsidiary (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and
(iii) is qualified to do business in every jurisdiction where such qualification
is required, except where the failure so to qualify would not have a Material
Adverse Effect. The Borrower’s execution, delivery and performance of the Loan
Documents are within its corporate powers, have been duly authorized by all
necessary action and do not violate or create a default under (A) law, (B) its
constituent documents, or (C) any contractual provision binding upon it, except
to the extent (in the case of violations or defaults described under clauses (A)
or (C)) where such violation or default would not reasonably be expected to
result in a Material Adverse Effect. Each of the Loan Documents constitutes the
legal, valid and binding obligation of the Borrower enforceable against it in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting the rights of creditors generally and general principles of equity,
including an implied covenant of good faith and fair dealing).
 
(b)    Except for (i) any Governmental Approvals required in connection with any
Borrowings (such approvals being “Borrowing Approvals”) and (ii) any
Governmental Approvals the failure to obtain which could not reasonably be
expected to result in a Material Adverse Effect or affect the validity or
enforceability of this Agreement or any other Loan Document, all Governmental
Approvals required in connection with the execution and delivery by the Borrower
of this Agreement and the other Loan Documents and the performance by the
Borrower of its obligations hereunder and thereunder have been, and, prior to
the time of any Borrowing, all Borrowing Approvals will be, duly obtained, are
(or, in the case of Borrowing Approvals, will be) in full force and effect
without having been amended or modified in any manner that may impair the
ability of the Borrower to perform its obligations under this Agreement, and are
not (or, in the case of Borrowing Approvals, will not be) the subject of any
pending appeal, stay or other challenge.
 
 
 
24

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.02.    Financial Statements.
 
The Borrower has furnished to the Lenders, for itself and its Subsidiaries, its
most recent filings with the Securities and Exchange Commission on Forms 10-K
and 10-Q. Such Forms 10-K and 10-Q do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make any statement
therein, in light of the circumstances under which it was made, not misleading.
Each of the financial statements in such Forms 10-K and 10-Q has been, and each
of the financial statements to be furnished pursuant to Section 5.02 will be,
prepared in accordance with GAAP applied consistently with prior periods, except
as therein noted, and fairly presents or will fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as of the date thereof and the results of the operations of the
Borrower and its Subsidiaries for the period then ended.
 
SECTION 3.03.    [Reserved].
 
SECTION 3.04.    Title to Properties; Possession Under Leases.
 
(a)    To the best of the Borrower’s knowledge, each of the Borrower and the
Principal Subsidiaries has good and marketable title to, or valid leasehold
interests in, or other rights to use or occupy, all its material properties and
assets, except for minor defects in title that do not interfere with its ability
to conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes. All such material properties and assets are
free and clear of Liens, other than Liens expressly permitted by Section 6.01.
 
(b)    Each of the Borrower and the Principal Subsidiaries has complied with all
obligations under all material leases to which it is a party and all such leases
are in full force and effect, except where such failure to comply or maintain
such leases in full force and effect would not have a Material Adverse Effect.
Each of the Borrower and the Subsidiaries enjoys peaceful and undisturbed
possession under all such material leases except where such failure would not
have a Material Adverse Effect.
 
SECTION 3.05.    Ownership of Subsidiaries.
 
The Borrower owns, free and clear of any Lien (other than Liens expressly
permitted by Section 6.01), all of the issued and outstanding shares of common
stock of each of the Principal Subsidiaries.
 
SECTION 3.06.    Litigation; Compliance with Laws.
 
(a)    There is no action, suit, or proceeding, or any governmental
investigation or any arbitration, in each case pending or, to the knowledge of
the Borrower, threatened against the Borrower or any of the Subsidiaries or any
material property of any thereof before any court or arbitrator or any
governmental or administrative body, agency, or official which (i) challenges
the validity of this Agreement or any other Loan Document, (ii) may reasonably
be expected to have a material adverse effect on the ability of the Borrower to
perform any of its obligations under this Agreement or any other Loan Document
or on the rights of or benefits available to the Lenders under this Agreement or
any other Loan Document or (iii) except as disclosed in the Borrower’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2006, may reasonably
be expected to have a Material Adverse Effect.
 
 
 
25

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Neither the Borrower nor any of the Subsidiaries is in violation of any
law, rule, or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default could reasonably be anticipated to result in a Material Adverse Effect.
 
(c)    Except as set forth in or contemplated by the financial statements or
other reports referred to in Section 3.02 hereof and which have been delivered
to the Lenders on or prior to the date hereof, (i) the Borrower and each of its
Subsidiaries have complied with all Environmental Laws, except to the extent
that failure to so comply is not reasonably likely to have a Material Adverse
Effect, (ii) neither the Borrower nor any of its Subsidiaries has failed to
obtain, maintain or comply with any permit, license or other approval under any
Environmental Law, except where such failure is not reasonably likely to have a
Material Adverse Effect, (iii) neither the Borrower nor any of its Subsidiaries
has received notice of any failure to comply with any Environmental Law or
become subject to any liability under any Environmental Law, except where such
failure or liability is not reasonably likely to have a Material Adverse Effect,
(iv) no facilities of the Borrower or any of its Subsidiaries are used to manage
any Specified Substance in violation of any law, except to the extent that such
violations, individually or in the aggregate, are not reasonably likely to have
a Material Adverse Effect, and (v) the Borrower is aware of no events,
conditions or circumstances involving any Release of a Specified Substance that
is reasonably likely to have a Material Adverse Effect.
 
SECTION 3.07.    Agreements.
 
(a)    Neither the Borrower nor any of the Subsidiaries is a party to any
agreement or instrument or subject to any corporate restriction that has
resulted, or could reasonably be anticipated to result, in a Material Adverse
Effect.
 
(b)    Neither the Borrower nor any of the Subsidiaries is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be anticipated to result in a
Material Adverse Effect.
 
SECTION 3.08.    Federal Reserve Regulations.
 
No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally, or ultimately, for any
purpose which entails a violation of, or which is inconsistent with, the
provisions of the Margin Regulations.
 
SECTION 3.09.    Investment Company Act; Public Utility Holding Company Act.
 
Neither the Borrower nor any of the Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” or an “affiliate” of a “holding company” or a
“subsidiary company” of a “holding company,” as each such term is defined and
used in the Public Utility Holding Company Act of 1935, as amended or repealed
by the Public Utility Holding Company Act of 2005, enacted as part of the Energy
Policy Act of 2005, Pub. L. No. 109-58 as codified at §§ 1261 et seq., and the
regulations adopted thereunder, as amended.
 
 
 
26

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.10.    Use of Proceeds.
 
The Borrower will use the proceeds of the Loans solely to finance the
Acquisition and to refinance the Existing Target Debt, including to pay for
costs, fees and expenses incurred in connection therewith.
 
SECTION 3.11.    Tax Returns.
 
Each of the Borrower and the Subsidiaries has filed or caused to be filed all
Federal, state, and local returns required to have been filed by it and has paid
or caused to be paid all taxes shown to be due and payable on such returns or on
any assessments received by it, except (i) taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower shall have set
aside on its books adequate reserves and (ii) where such failure to file or pay
would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.12.    No Material Misstatements.
 
No statement, information, report, financial statement, exhibit or schedule
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the syndication or negotiation of this Agreement or
any other Loan Document or included herein or therein or delivered pursuant
hereto or thereto contained, contains, or will contain any material misstatement
of fact or intentionally omitted, omits, or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are, or will be made, not misleading.
 
SECTION 3.13.    Employee Benefit Plans.
 
(a)    Each Plan is in compliance with ERISA, except for such noncompliance that
has not resulted, and could not reasonably be anticipated to result, in a
Material Adverse Effect.
 
(b)    No Plan has an accumulated or waived funding deficiency within the
meaning of Section 412 or Section 418B of the Code or, upon the effectiveness of
Title I of the Pension Protection Act, a “funding shortfall” within the meaning
of Section 430 of the Code, except for any such deficiency that has not
resulted, and could not reasonably be anticipated to result, in a Material
Adverse Effect.
 
(c)    No proceedings have been instituted to terminate any Plan, except for
such proceedings where the termination of a Plan has not resulted, and could not
reasonably be anticipated to result, in a Material Adverse Effect.
 
(d)    Neither the Borrower nor any Subsidiary or ERISA Affiliate has incurred
any liability to or on account of a Plan under ERISA (other than obligations to
make contributions in accordance with such Plan), and no condition exists which
presents a material risk to the Borrower or any Subsidiary of incurring such a
liability, except for such liabilities that have not resulted, and could not
reasonably be anticipated to result, in a Material Adverse Effect.
 
SECTION 3.14.    Insurance.
 
Each of the Borrower and the Principal Subsidiaries maintains insurance with
financially sound and reputable insurers, or self-insurance, with respect to its
properties and business against loss or damage of the kind customarily insured
against by reputable companies in the same or similar business and of such types
and in such amounts (with such deductible amounts) as is customary for such
companies under similar circumstances.
 
 
 
27

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 3.15.    Senior Debt.
 
The Obligations constitute and have been designated as “Senior lndebtedness”,
“Senior Debt,” “Designated Senior Indebtedness” or any equivalent term, however
defined, in each document or instrument governing subordinated Indebtedness of
the Borrower.
 
ARTICLE IV

 
CONDITIONS OF LENDING
 
SECTION 4.01.    Each Borrowing.
 
The obligation of each Lender to make a Loan on the occasion of any Borrowing,
including any Conversion pursuant to Section 2.05, is subject to the
satisfaction of the following conditions:
 
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.04 or 2.05, as applicable;
 
(b)    The representations and warranties set forth in Sections 3.01(a), 3.08,
3.09, 3.10, and 3.15 herein (except, in the case of a Conversion, the
representations set forth in Section 3.06(a)) shall be true and correct in all
material respects on and as of the date of such Borrowing;
 
(c)    The representations and warranties that are set forth in Article III
hereof (other than the representations and warranties referred to in clause (b)
above), and each other Loan Document and the representations and warranties
relating to the Target in the Acquisition Agreement (disregarding, in each case,
all exceptions in such representations and warranties for “materiality” or
“Material Adverse Effect”), shall be true and correct on and as of the date of
such Borrowing, before and after giving effect to the making of the Loans and
the application of proceeds therefrom, except to the extent the failure of such
representations and warranties to be true and correct would not, individually or
in the aggregate, have an Acquisition Material Adverse Effect (it being
understood that the only representations and warranties relating to the Target
that shall be taken into account for purposes of determining whether such
failure to be true and correct would have an Acquisition Material Adverse Effect
are such of the representations and warranties made by the Target in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower has the right to terminate its obligations under
the Acquisition Agreement as a result of the breach of such representations and
warranties in the Acquisition Agreement); and
 
(d)    At the time of, and immediately after such Borrowing, no Event of Default
or Default that is set forth in Sections 7.01(b), (c), (f) or (g) shall have
occurred and be continuing;
 
each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
 
SECTION 4.02.    Term Loan.
 
The obligations of the Lenders to make the Term Loan hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.08):
 
(a)    The Administrative Agent shall have received favorable written opinions
of counsel to the Borrower and of the general counsel of the Borrower, each
dated the Effective Date and addressed to the Lenders, in form and substance
satisfactory to the Administrative Agent, and the Borrower hereby instructs each
such counsel to deliver such opinions to the Administrative Agent;
 
 
 
28

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    All legal matters incident to this Agreement and the borrowings hereunder
shall be satisfactory to the Administrative Agent and the Lenders;
 
(c)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
the Borrower, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of the
Borrower as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of the Borrower dated the Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws of the Borrower as in effect on the Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing the execution,
delivery and performance of this Agreement and the borrowings hereunder, and
that such resolutions have not been modified, rescinded, or amended and are in
full force and effect, (C) that the certificate or articles of incorporation of
the Borrower have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of the Borrower; (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above; and (iv) such other
documents as the Administrative Agent or the Lenders may reasonably request;
 
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (d) of
Section 4.01;
 
(e)    The Administrative Agent shall have received all Fees and other amounts
due and payable on or prior to the Effective Date;
 
(f)    The Administrative Agent shall have received evidence satisfactory that
the Acquisition shall be consummated substantially simultaneously with or
immediately following the Effective Date in accordance with the Acquisition
Agreement and in all material respects in accordance with all material related
documentation (in each case, without any waiver, amendment or modification of
any material provision thereof in a manner adverse to the interests of the
Lenders in any material respect without the consent of each of the Arrangers
(with such consent not to be unreasonably withheld or delayed)); and
 
(g)    The Administrative Agent shall have received a certificate of a Financial
Officer accompanied by customary supporting schedules and other customary data
that the Leverage Ratio, calculated as of the last day of the most recent fiscal
quarter ending more than 45 days before the Effective Date after giving pro
forma effect to the Acquisition, the incurrence of Indebtedness hereunder
(including the Loans) and the application of proceeds as contemplated hereby, of
the Borrower and its Subsidiaries was not greater than 4.5 to 1.
 
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees with the Administrative Agent and each Lender
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan (or any portion thereof), or any other expenses or amounts
payable hereunder, shall be unpaid, the Borrower will:
 
SECTION 5.01.    Existence; Businesses and Properties.
 
(a)    Preserve and maintain, cause each of the Principal Subsidiaries to
preserve and maintain, and cause each other Subsidiary to preserve and maintain
(where the failure by any such other Subsidiary to so preserve and maintain
would likely result in a Material Adverse Effect), its corporate existence,
rights and franchises, except in connection with an Asset Exchange, provided,
however, that the corporate existence of any Principal Subsidiary may be
terminated if such termination is not disadvantageous to the Administrative
Agent or any Lender;
 
(b)    continue to own all of the outstanding shares of common stock of each
Principal Subsidiary, except in connection with an Asset Exchange;
 
(c)    comply, and cause each of the Subsidiaries to comply, in all material
respects, with all applicable laws, rules, regulations and orders, including,
without limitation, all Environmental Laws;
 
(d)    pay, and cause each of the Subsidiaries to pay, before any such amounts
become delinquent, (i) all taxes, assessments and governmental charges imposed
upon it or upon its property, and (ii) all claims (including without limitation,
claims for labor, materials, supplies, or services) which might, if unpaid,
become a Lien upon its property, unless, in each case, the validity or amount
thereof is being disputed in good faith, and the Borrower has maintained
adequate reserves with respect thereto, in each case where the failure to so pay
would be reasonably expected to cause a Material Adverse Effect;
 
(e)    keep, and cause each of the Subsidiaries to keep, proper books of record
and account, containing complete and accurate entries of all financial and
business transactions of the Borrower and such Subsidiary in all material
respects;
 
(f)    continue to carry on, and cause each Principal Subsidiary to continue to
carry on, substantially the same type of business as the Borrower or such
Principal Subsidiary conducted as of the date hereof and business reasonably
related thereto, except for changes in such business that result from an Asset
Exchange; and
 
(g)    maintain or cause to be maintained insurance with financially sound and
reputable insurers, or self-insurance, with respect to its properties and
business and the properties and business of the Subsidiaries against loss or
damage of the kinds customarily insured against by reputable companies in the
same or similar businesses, such insurance to be of such types and in such
amounts (with such deductible amounts) as is customary for such companies under
similar circumstances;
 
provided, however, that the foregoing shall not limit the right of the Borrower
or any of its Subsidiaries to engage in any transaction not otherwise prohibited
by Section 6.02, 6.03 or 6.04.
 
SECTION 5.02.    Financial Statements, Reports, etc.
 
In the case of the Borrower, furnish to the Administrative Agent and each
Lender:
 
 
 
30

--------------------------------------------------------------------------------

Table of Contents
 
 
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year, consolidated balance sheets and the related statements of
income and cash flows of the Borrower and its Subsidiaries (the Borrower and its
Subsidiaries being collectively referred to as the “Companies”) as of the close
of such fiscal year (which requirement shall be deemed satisfied by the delivery
of the Borrower’s Annual Report on Form 10-K (or any successor form) for such
year), all audited by KPMG LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
to the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of the
Companies on a consolidated basis in accordance with GAAP consistently applied;
 
(b)    within 45 days after the end of the first three fiscal quarters of each
fiscal year (commencing with March 31, 2007), consolidated balance sheets and
related statements of income and cash flows of the Companies as of the close of
such fiscal quarter and the then elapsed portion of the fiscal year (which
requirement shall be deemed satisfied by the delivery of the Borrower’s
Quarterly Report on Form 10-Q (or any successor form) for such quarter), each
certified by a Financial Officer as fairly presenting the financial condition
and results of operations of the Companies on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments;
 
(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations (including with respect to any pro forma effect given to a Material
Transaction) demonstrating compliance with Section 6.07 as of the last day of
the most recent fiscal quarter covered by such financial statements;
 
(d)    promptly upon the mailing or filing thereof, copies of all financial
statements, reports and proxy statements mailed to the Borrower’s public
shareholders, and copies of all registration statements (other than those on
Form S-8) and Form 8-K’s (to the extent that such Form 8-K’s disclose actual or
potential adverse developments with respect to the Borrower or any of its
Subsidiaries that constitute, or could reasonably be anticipated to constitute,
a Material Adverse Effect) filed with the Securities and Exchange Commission (or
any successor thereto) or any national securities exchange;
 
(e)    promptly after (i) the occurrence thereof, notice of any ERISA
Termination Event or “prohibited transaction”, as such term is defined in
Section 4975 of the Code, with respect to any Plan that results, or could
reasonably be anticipated to result, in a Material Adverse Effect, which notice
shall specify the nature thereof and the Borrower’s proposed response thereto,
and (ii) actual knowledge thereof, copies of any notice of PBGC’s intention to
terminate or to have a trustee appointed to administer any Plan; and
 
(f)    promptly, from time to time, such other information, regarding its
operations, business affairs and financial condition, or compliance with the
terms of this Agreement, as the Administrative Agent or any Lender may
reasonably request.
 
Documents required to be delivered pursuant to Section 5.02(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission (or any successor thereto)) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s on the Internet at the website address listed in
Schedule 9.01;
 
 
 
31

--------------------------------------------------------------------------------

Table of Contents
 
 
or (ii) on which such documents are posted on the Borrower’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by Section 5.02(c) to the Administrative
Agent. Except for such compliance certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
SECTION 5.03.    Litigation and Other Notices.
 
Furnish to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(b)    the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
of the Subsidiaries which is reasonably likely to be adversely determined and
which, if adversely determined, could reasonably be anticipated to result in a
Material Adverse Effect; and
 
(c)    any development with respect to the Borrower or any Subsidiary that has
resulted in, or could reasonably be anticipated to result in, a Material Adverse
Effect.
 
SECTION 5.04.    Maintaining Records.
 
Maintain all financial records in accordance with GAAP and, upon reasonable
notice, permit the Administrative Agent and each Lender to visit and inspect the
financial records of the Borrower at reasonable times and as often as requested
and to make extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower with the appropriate
officers thereof and, with the Borrower’s consent (which shall not be
unreasonably withheld), the independent accountants therefor; provided, however,
that if the Borrower shall so require, a single representative shall be
appointed by Lenders holding at least 50% of the aggregate outstanding principal
balance of the Loans to exercise the rights granted to the Lenders under this
Section 5.04; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender may do any of the foregoing, upon reasonable
notice, at any time during normal business hours (without appointment of a
single representative by the Lenders).
 
SECTION 5.05.    Use of Proceeds.
 
Use the proceeds of the Loans solely for the purposes specified in Section 3.10
hereof.
 
 
 
32

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees with each Lender and the Administrative Agent
that, so long as this Agreement shall remain in effect or the principal of or
interest on any Loan (or any portion thereof), or any other expenses or amounts
payable hereunder, shall be unpaid, it will not:
 
SECTION 6.01.    Liens; Restrictions on Sales of Receivables.
 
Create, incur, assume, or suffer to exist, or permit any of the Principal
Subsidiaries to create, incur, assume, or suffer to exist, any Lien on any of
its property now owned or hereafter acquired to secure any Indebtedness of the
Borrower or any such Principal Subsidiary, or sell or assign any accounts
receivable (other than in the ordinary course of business substantially in
accordance with the Borrower’s past practice), other than: (a) Liens incurred or
deposits made in the ordinary course of business to secure surety and appeal
bonds, leases, return-of-money bonds and other similar obligations (exclusive of
obligations of the payment of borrowed money); (b) pledges or deposits to secure
the utility obligations of the Borrower incurred in the ordinary course of
business; (c) Liens upon or in property now owned or hereafter acquired to
secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of any property, provided that such
Indebtedness shall not exceed the fair market value of the property being
acquired, constructed or improved; (d) Liens on the assets of any Principal
Subsidiary to secure the repayment of project financing for such Principal
Subsidiary; (e) Liens on the assets of any Person merged or consolidated with or
into (in accordance with Section 6.04) the Borrower or any Principal Subsidiary
that were in effect at the time of such merger or consolidation; (f) Liens for
taxes, assessments and governmental charges or levies, which are not yet due or
are which are being contested in good faith by appropriate proceedings;
(g) Liens securing Indebtedness of the Borrower or any Principal Subsidiary to
the Rural Electrification Administration, the Rural Utilities Service or the
Rural Telephone Bank (or any successor to any such agency); (h) carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, suppliers or other like
Liens arising in the ordinary course of business relating to obligations not
overdue for a period of more than 60 days or which are bonded or being contested
in good faith by appropriate proceedings; (i) pledges or deposits in connection
with workers’ compensation laws or similar legislation or to secure public or
statutory obligations; (j) Liens incurred on deposits to secure the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business; (k) easements, rights of way, restrictions and
other encumbrances incurred which, in the aggregate, do not materially interfere
with the ordinary conduct of business; (l) restrictions by Governmental
Authorities on the operations, business or assets of the Borrower or its
Subsidiaries that are customary in the Borrower’s and its Subsidiaries’
businesses; (m) sales of accounts receivable pursuant to, and Liens existing or
deemed to exist in connection with, any Securitization Transactions, provided
the aggregate amount of all such Securitization Transactions shall not at any
time exceed $150,000,000; and (n) other Liens securing Indebtedness outstanding
in an aggregate principal amount not to exceed $25,000,000; provided, however,
that the Borrower or any Principal Subsidiary may create, incur, assume or
suffer to exist other Liens (in addition to Liens excepted by the foregoing
clauses (a) through (n)) on its assets so long as such Liens equally and ratably
secure the Obligations pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent.
 
SECTION 6.02.    Ownership of the Principal Subsidiaries.
 
Sell, assign, pledge, or otherwise transfer or dispose of any shares of common
stock, voting stock, or stock convertible into voting or common stock of any
Principal Subsidiary, except (a) to another Subsidiary, (b) in connection with
an Asset Exchange; provided, however, that the Borrower may pledge any shares of
common stock, voting stock, or stock convertible into voting or common stock of
any Principal Subsidiary so long as such pledge equally and ratably secures the
Obligations pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent.
 
 
 
33

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.03.    [Reserved].
 
SECTION 6.04.    Mergers.
 
Merge or consolidate with, or sell, assign, lease, or otherwise dispose of
(whether in one transaction or a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired), except in
connection with an Asset Exchange, to any Person, or permit any Principal
Subsidiary to do so, except that any Subsidiary may merge into or, subject to
Section 6.03, transfer assets to the Borrower or any other Subsidiary and the
Borrower may merge with any Person; provided that, immediately thereafter and
after giving effect thereto, no event shall occur or be continuing which
constitutes an Event of Default or a Default and, in the case of any such merger
to which the Borrower is a party, either the Borrower is the surviving
corporation or the surviving entity (if not the Borrower) has a consolidated net
worth (as determined in accordance with GAAP) immediately subsequent to such
merger at least equal to the Consolidated Net Worth of the Borrower immediately
prior to such merger and expressly assumes the obligations of the Borrower
hereunder; provided, however, that, notwithstanding the foregoing, the Borrower
and any of the Principal Subsidiaries may sell assets in the ordinary course of
its business and may sell or otherwise dispose of worn out or obsolete equipment
on a basis consistent with good business practices.
 
SECTION 6.05.    Restrictions on Dividends.
 
(a)    Enter into or permit any Principal Subsidiary to enter into, any contract
or agreement (other than with a governmental regulatory authority having
jurisdiction over the Borrower or such Principal Subsidiary) restricting the
ability of such Principal Subsidiary to pay dividends or make distributions to
the Borrower in any manner that would impair the ability of the Borrower to meet
its present and future obligations hereunder.
 
(b)    In the case of the Borrower only, declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, in each case if any Event of Default has occurred and is
continuing at the time of such action or will result therefrom (but excluding
the payment of dividends declared and announced by the Board of Directors at a
time when no Event of Default existed).
 
SECTION 6.06.    Transactions with Affiliates.
 
Except in connection with an Asset Exchange, sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that as
long as no Default or Event of Default shall have occurred and be continuing,
the Borrower or any Subsidiary may engage in any of the foregoing transactions
(i) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) as otherwise may be
required by any Federal or state Governmental Authority, or (iii) so long as
such transactions are not materially disadvantageous to the Borrower.
 
 
 
34

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 6.07.    Financial Ratio.
 
Permit the Leverage Ratio on any date prior to the Maturity Date to be greater
than 4.5:1.
 
SECTION 6.08.    Guarantees.
 
Permit any Subsidiary to enter into, directly or indirectly, any Guarantee of
any Indebtedness of the Borrower or any Subsidiary unless the Obligations are
Guaranteed on a pari passu basis pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, except (i) any Guarantee in
effect at the time such Subsidiary becomes a Subsidiary of the Borrower, so long
as such Guarantee was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower, (ii) any Guarantee in effect as of the
Effective Date that is listed on Schedule 6.08, and (iii) additional Guarantees
aggregating not more than $25,000,000 at any one time outstanding.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01.    Events of Default.
 
In case of the happening of any of the following events (“Events of Default”):
 
(a)    any representation or warranty made or deemed made in or in connection
with this Agreement or any Loan Document or the Borrowings hereunder or
thereunder, or any representation, warranty, statement, or information contained
in any written report, certificate, financial statement, or other instrument
furnished in connection with or pursuant to this Agreement or any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made, or furnished;
 
(b)    default shall be made in the payment of any principal of any Loan (or any
portion thereof) when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;
 
(c)    default shall be made in the payment of any interest on any Loan (or any
portion thereof), or any Fee or any other amount (other than an amount referred
to in (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;
 
(d)    default shall be made in the due observance or performance of any
covenant, condition, or agreement contained in Section 5.01(f) or Section 5.05
or in Article VI;
 
(e)    default shall be made in the due observance or performance of any
covenant, condition, or agreement contained herein or any other Loan Document
(other than those specified in (b), (c), or (d) above) and such default shall
continue unremedied for a period of 30 days after the earlier to occur of (i)
the Borrower obtaining knowledge thereof and (ii) the date that written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender;
 
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Principal Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Principal Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership, or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator, or
similar official for the Borrower or any Principal Subsidiary or for a
substantial part of the property or assets of the Borrower or a Principal
Subsidiary, or (iii) the winding-up or liquidation of the Borrower or any
Principal Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
 
 
 
35

--------------------------------------------------------------------------------

Table of Contents
 
 
(g)    the Borrower or any Principal Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership, or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (f) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator, or similar official for the Borrower or any Principal Subsidiary or
for a substantial part of the property or assets of the Borrower or any
Principal Subsidiary, (iv) file an answer admitting the material allegations of
a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability, or fail generally to pay its debts as they become due, or (vii)
take any action for the purpose of effecting any of the foregoing;
 
(h)    the Borrower or any Principal Subsidiary, as the case may be, fails to
pay when due, or within any grace period applicable thereto by the terms
thereof, any Indebtedness of the Borrower or any Principal Subsidiary
aggregating $50,000,000 or more;
 
(i)    the Borrower or any Principal Subsidiary shall fail to observe or perform
any covenant or agreement contained in any single agreement or instrument
relating to any Indebtedness in excess of (x) $75,000,000 in the aggregate, with
respect to any Indebtedness issued on a tax-exempt basis, and (y) $50,000,000 in
the aggregate, with respect to all other Indebtedness, in each case within any
applicable grace period, or any other event shall occur if the effect of such
failure or other event is to accelerate, or to permit the holder of such
Indebtedness or any other Person to accelerate, the maturity of such
Indebtedness; or any such Indebtedness shall be required to be prepaid (other
than by a regularly scheduled required prepayment, pursuant to any put right (or
similar right) of the holder thereof, or by the exercise by the Borrower or such
Principal Subsidiary of its right to make a voluntary prepayment) in whole or in
part prior to its stated maturity; or there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Principal Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which the Borrower or any Principal Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is greater than $50,000,000;
 
(j)    a judgment or order for the payment of money in excess of $50,000,000 and
having a Material Adverse Effect shall be rendered against the Borrower or any
of the Subsidiaries and such judgment or order shall continue unsatisfied (in
the case of a money judgment) and in effect for a period of 30 days during which
execution shall not be effectively stayed or deferred (whether by action of a
court, by agreement, or otherwise);
 
(k)    a Plan shall fail to maintain the minimum funding standard required by
Section 412(a) of the Code for any plan year or a waiver of such standard is
sought or granted under Section 412(d), or, upon the effectiveness of Title I of
the Pension Protection Act, a “funding shortfall” within the meaning of Section
430 of the Code has occurred, or a Plan is or shall have been terminated or the
subject of termination proceedings under ERISA, or the Borrower or an ERISA
Affiliate has incurred a liability to or on account of a Plan under Section
4062, 4063, 4064, 4201 or 4204 of ERISA, and there shall result from any such
event or events a Material Adverse Effect; or
 
 
 
36

--------------------------------------------------------------------------------

Table of Contents
 
 
(l)    there shall have occurred a Change in Control;
 
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest, or any
other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (f) or (g) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder shall automatically
become due and payable, in each case without further act of the Administrative
Agent or any Lender and without presentment, demand, protest, or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein to the contrary notwithstanding.
 
SECTION 7.02.    Application of Funds.
 
After the exercise of remedies provided for in Section 7.01 (or after the Loans
have automatically become immediately due and payable as set forth in Section
7.01, any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.19) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Sections 2.15 and 2.19), ratably among them in
proportion to the amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans ratably among the Lenders in proportion to the respective
amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by applicable law.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
In order to expedite the transactions contemplated by this Agreement, Citicorp
is hereby appointed to act as Administrative Agent on behalf of the Lenders.
Each of the Lenders and each Transferee by its agreement to be bound hereby,
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or Transferee and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof,
together with such actions and powers as are reasonably incidental thereto. The
Administrative Agent is hereby expressly authorized by the Lenders, without
hereby limiting any implied authority, (a) to receive on behalf of the Lenders
all payments of principal of and interest on the Loans and all other amounts due
to the Lenders hereunder, and promptly to distribute to each Lender its proper
share of each payment so received; (b) to promptly give notice on behalf of each
of the Lenders to the Borrower of any Event of Default specified in this
Agreement of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by the
Borrower pursuant to this Agreement as received by the Administrative Agent.
 
 
 
37

--------------------------------------------------------------------------------

Table of Contents
 
 
Neither the Administrative Agent nor any of its directors, officers, employees,
or agents shall be liable as such for any action taken or omitted by any of
them, except for its or his own gross negligence or willful misconduct, or be
responsible for any statement, warranty, or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrower of any of the terms, conditions, covenants, or agreements contained
herein. The Administrative Agent shall not be responsible to the Lenders or any
Transferee for the due execution, genuineness, validity, enforceability, or
effectiveness of this Agreement or any other instruments or agreements. The
Administrative Agent may deem and treat each Lender party hereto as a “Lender”
hereunder and for all purposes hereof until it shall have received notice, given
as provided herein, of the assignment of all of such Lender’s rights and
obligations hereunder. The Administrative Agent shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders (or such other number of Lenders as
is expressly required hereby with respect to such action or inaction) and,
except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all the Lenders and each
Transferee. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither the Administrative Agent nor any of its
directors, officers, employees, or agents shall have any responsibility to the
Borrower on account of the failure of or delay in performance or breach by any
Lender of any of its obligations hereunder or to any Lender on account of the
failure of or delay in performance or breach by any other Lender or the Borrower
of any of their respective obligations hereunder or in connection herewith. The
Administrative Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.
 
The Lenders hereby acknowledge that the Administrative Agent shall be under no
duty to take any discretionary action permitted to be taken by it pursuant to
the provisions of this Agreement unless it shall be requested in writing to do
so by the Required Lenders.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower, provided, however, such resignation shall not
become effective until a successor Administrative Agent has been appointed as
set forth below. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, selected from among the Lenders. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article VIII as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
 
 
38

--------------------------------------------------------------------------------

Table of Contents
 
 
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent.
 
Each Lender agrees (i) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on its Commitment hereunder or, if the
Commitments shall have terminated, based on its outstanding Loans hereunder) of
any expenses incurred for the benefit of the Lenders by the Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, which shall not
have been reimbursed by the Borrower, and (ii) to indemnify and hold harmless
the Administrative Agent and any of its directors, officers, employees, or
agents, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, cost, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it in its
capacity as the Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any action taken or omitted by it or any of
them under this Agreement, to the extent the same shall not have been
indemnified by the Borrower; provided that no Lender shall be liable to the
Administrative Agent or any of them for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees, or agents.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
None of the Lenders identified on the facing page or signature pages of this
Agreement, if any, as a “syndication agent” or “co-documentation agent” shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders so identified, if any, as a “syndication
agent” or “documentation agent” shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.
 
 
 
39

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.    Notices.
 
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 9.01; and
 
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)    Electronic Communications. (i) The Borrower and each Lender agree, and
the Borrower shall cause each Subsidiary who executes a Guaranty Agreement to
agree, that the Administrative Agent may, but shall not be obligated to, make
the Approved Electronic Communications and any other notices excluded from the
definition of “Approved Electronic Communications” available to the Lenders by
posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
 
(ii)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, the Borrower and each Lender acknowledges
and agrees, and the Borrower shall cause each Subsidiary that executes a
Guaranty Agreement to acknowledge and agree, that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, the Borrower and each Lender hereby
approves, and the Borrower shall cause each Subsidiary that executes a Guaranty
Agreement to approve, distribution of the Approved Electronic Communications
through the Approved Electronic Platform.
 
 
 
40

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT
AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY
DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM
AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
AFFILIATES IN CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED
ELECTRONIC COMMUNICATIONS.
 
(c)    The Borrower and each Lender agrees, and the Borrower shall cause each
Subsidiary that executes a Guaranty Agreement to agree, that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent.
 
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Requests) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender, their Affiliates and each of their respective
partners, directors, officers, employees, agents and advisors from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
SECTION 9.02.    Survival of Agreement.
 
All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Loans, regardless of any investigation made by the Lenders or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement is outstanding and unpaid or so long as the Commitments have not been
terminated.
 
 
 
41

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.03.    Binding Effect.
 
This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have received copies hereof which, when taken together, bear the signatures of
each Lender, and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior consent of
all the Lenders.
 
SECTION 9.04.    Successors and Assigns.
 
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrower, the
Administrative Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Administrative Agent, the Lenders and each of their respective Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)    Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans); provided that
 
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, (x) the aggregate
amount of the available Commitment and the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, and (y) the aggregate amount of the available Commitment and the
principal outstanding balance of the Loans of the assigning Lender immediately
after the effectiveness of such assignment, shall not be less than $1,000,000;
 
 
 
42

--------------------------------------------------------------------------------

Table of Contents
 
 
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
(iii)    any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
 
(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.13, 2.15, 2.19, and 9.05 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The Administrative Agent shall also record in the
Register the then scheduled Maturity Date and shall update the Register from
time to time upon any change in a Lender’s Commitment and Loans pursuant to the
terms of this Agreement. The entries in the Register shall be conclusive in the
absence of manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
 
 
 
43

--------------------------------------------------------------------------------

Table of Contents
 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.08(b) that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.13, 2.15 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender.
 
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 2.13, 2.15 and 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.19 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.19(f) as
though it were a Lender.
 
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
SECTION 9.05.    Expenses; Indemnity.
 
(a)    The Borrower agrees to pay (i) all reasonable legal fees and
disbursements incurred by the Administrative Agent in connection with the
preparation of this Agreement (including reasonable fees and disbursements of
counsel subject to limits agreed to by the Administrative Agent and the
Borrower) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent and any Lender in connection with any amendments, modifications or waivers
of the provisions hereof or thereof or incurred by the Administrative Agent or
any Lender in connection with the enforcement or protection of their rights in
connection with this Agreement.
 
(b)    The Borrower agrees to indemnify the Administrative Agent, each Lender
and each of their respective directors, officers, employees, Affiliates and
agents (each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees and expenses, incurred by or
asserted against any Indemnitee arising out of, (i) any Loan or the use or
proposed use of the proceeds therefrom or (ii) any claim, litigation,
investigation, or proceeding relating to this Agreement, any Loan or the use or
proposed use of the proceeds therefrom or the transactions contemplated hereby,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities, or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. Each Lender shall
notify the Borrower promptly after it determines that it will make a claim for
indemnification under this Section 9.05(b). The Borrower shall be entitled to
participate in the defense of the litigation, investigation, or proceeding
giving rise to such claim with counsel satisfactory to the applicable Indemnitee
in the exercise of its reasonable judgment;
 
 
 
44

--------------------------------------------------------------------------------

Table of Contents
 
 
provided, however, that any such participation in such defense shall be
conducted by the Borrower and at the Borrower’s expense and in a manner
considered by such Indemnitee to be satisfactory and effective to protect
against such claim without causing damage to the conduct of, or affecting such
Indemnitee’s control of, such Indemnitee’s defense. The Borrower shall inform
such Indemnitee of its intention to participate in the defense of such claim
within 15 days after receipt of notice thereof from such Indemnitee. In the case
of an investigation, litigation or proceeding to which the indemnity in this
section applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, the
Borrower’s equity holders or creditors or an Indemnitee, whether or not an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower further agrees that no
Indemnitee shall have any liability (whether direct or indirect, in contract or
tort or otherwise) to the Borrower or its Subsidiaries or Affiliates or their
respective equity holders or creditors arising out of, related to or in
connection with any aspect of the transactions contemplated hereby, except to
the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnitee’s gross negligence
or willful misconduct.
 
(c)     The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement, or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
 
SECTION 9.06.    Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender and
each Affiliate of a Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Person to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender
or its Affiliates, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
 
SECTION 9.07.    Applicable Law.
 
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.
 
SECTION 9.08.    Waivers; Amendment.
 
(a)    No failure or delay of the Administrative Agent or any Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
which they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
 
 
 
45

--------------------------------------------------------------------------------

Table of Contents
 
 
(b)    Neither this Agreement nor any provision hereof may be waived, amended,
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on, any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, without the prior written consent of
each affected Lender, or (ii) amend or modify the provisions of Section 2.16,
the provisions of this Section or the definition of “Required Lenders”, without
the prior written consent of each Lender; (iii) change Section 2.16 or Section
7.02 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each affected Lender; or (iv) release all
or substantially all of the Subsidiaries party to any Guaranty Agreement from
their obligations thereunder (except as expressly provided therein), or limit
the liability of such Subsidiaries thereunder, without the written consent of
each Lender; provided further that (A) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; and (B) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender. Each Lender shall
be bound by any waiver, amendment, or modification authorized by this Section,
and any consent by any Lender pursuant to this Section shall bind any Transferee
of its rights and obligations hereunder.
 
SECTION 9.09.    Interest Rate Limitation.
 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges which are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken, or reserved by any Lender, shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received, or reserved by such Lender in accordance with applicable law, the rate
of interest payable to such Lender, together with all Charges payable to such
Lender, shall be limited to the Maximum Rate.
 
SECTION 9.10.    Entire Agreement.
 
This Agreement constitutes the entire contract between the parties relative to
the subject matter hereof. Any previous agreement among the parties with respect
to the subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations, or liabilities
under or by reason of this Agreement.
 
SECTION 9.11.    Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT EXECUTED AND DELIVERED IN
CONNECTION HEREWITH. EACH PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND, IF APPLICABLE, ANY OTHER
AGREEMENT OR INSTRUMENT EXECUTED AND DELIVERED IN CONNECTION HEREWITH, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
 
 
46

--------------------------------------------------------------------------------

Table of Contents
 
 
SECTION 9.12.    Severability.
 
In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal, or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal, or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal, or unenforceable provisions.
 
SECTION 9.13.    Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 9.03.
 
SECTION 9.14.    Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 9.15.    Jurisdiction; Consent to Service of Process.
 
(a)    The Borrower hereby irrevocably and unconditionally submits to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other agreement or instrument executed and delivered in
connection herewith, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender may otherwise
have to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
 
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action, or proceeding
arising out of or relating to this Agreement or any other agreement or
instrument executed and delivered in connection herewith in any New York State
court or Federal court of the United States of America sitting in New York City.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
 
 
47

--------------------------------------------------------------------------------

Table of Contents
 
 
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 9.16.    USA PATRIOT Act Notice.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.
 
SECTION 9.17.    Payments Set Aside.
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
SECTION 9.18.    Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
 
 
 
48

--------------------------------------------------------------------------------

Table of Contents
 
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
[Signature pages follow]
 
 
 

 
 
49

--------------------------------------------------------------------------------

Table of Contents
 
 
IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.
 




 
CITIZENS COMMUNICATIONS COMPANY
 
 
By:
/s/ Donald R. Shassian  
Name:  Donald R. Shassian
 
Title:    Chief Financial Officer





CITICORP NORTH AMERICA, INC.
as Administrative Agent
 
 
By:
/s/ Stuart Dickson  
Name:  Stuart Dickson
 
Title:    Vice President





 

--------------------------------------------------------------------------------

Table of Contents


SIGNATURE PAGE TO
CITIZENS COMMUNICATIONS COMPANY
LOAN AGREEMENT




Lender:
 
CITICORP NORTH AMERICA, INC.
 
By:
/s/  Stuart G. Dickson  
Name:  Stuart G. Dickson
 
Title:    Director

 
 
 

--------------------------------------------------------------------------------

Table of Contents

 
SIGNATURE PAGE TO
CITIZENS COMMUNICATIONS COMPANY
LOAN AGREEMENT
 
 
Lenders:
 
CREDIT SUISSE SECURITIES (USA) LLC
 
 
By:
/s/ SoVanna Day-Goins  
Name:  SoVanna Day-Goins
 
Title:    Managing Director

 
 
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH
 
 
By:
/s/ SoVanna Day-Goins  
Name:  SoVanna Day-Goins
 
Title:    Managing Director



 
CREDIT SUISSE, CAYMAN ISLANDS
BRANCH
 
 
By:
/s/ James Neira  
Name:  James Neira
 
Title:    Associate





 

--------------------------------------------------------------------------------

Table of Contents
 
 
SIGNATURE PAGE TO
CITIZENS COMMUNICATIONS COMPANY
LOAN AGREEMENT




Lender:
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ John Kowalczuk  
Name:  John Kowalczuk
 
Title:    Vice President







 